Citation Nr: 1620718	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  14-09 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin condition, including tinea cruris, to include as due to herbicide exposure.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a stroke.

5.  Entitlement to service connection for a bilateral lower extremity condition.

6.  Entitlement to service connection for a personality disorder.

7.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to August 26, 2013, and in excess of 30 percent from August 26, 2013, to September 24, 2013, and from December 1, 2013.

8.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance, or by reason of being housebound.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011, August 2011, January 2012, and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

Regarding the claim for an increased initial evaluation for PTSD, in February 2015, the RO awarded a temporary total rating for that disability from September 25, 2013, through November 30, 2013, with a return to a 30 percent evaluation on December 1, 2013.  As this award occurs during the time period under consideration and the Veteran may not receive an evaluation more than the assigned 100 percent for that time period, the issue has been recharacterized as listed on the title page of this decision.  

As will be discussed, the Board finds that the Veteran is entitled to a 50 percent disability rating for his service-connected PTSD throughout the period under review.  However, as further development is necessary to determine whether he is entitled to an even higher disability rating, the issue of entitlement to an initial rating in excess of 50 percent for PTSD for the period prior to September 25, 2013, and from December 1, 2013, is addressed in the Remand portion of this decision.  

The Veteran has also indicated that his service-connected PTSD may render him unemployable.  The issue of entitlement to a TDIU has thus been raised, and has been added to the title page.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

The issues of entitlement to service connection for a skin condition, entitlement to service connection for CAD, entitlement to SMC, entitlement to a TDIU, and entitlement to an initial rating in excess of 50 percent for PTSD for the period prior to September 25, 2013, and from December 1, 2013, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, prior to September 25, 2013, and from December 1, 2013, the symptoms and overall impairment caused by his PTSD approximate, at the least, occupational and social impairment with reduced reliability and productivity.

2.  In January 2016 correspondence, the Veteran's attorney indicated the Veteran wished to withdraw from appellate review his claims for service connection for hypertension, a stroke, a bilateral lower extremity condition, and a personality disorder.


CONCLUSIONS OF LAW

1.  Prior to September 25, 2013, and from December 1, 2013, the criteria for an initial rating of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for a stroke have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for a bilateral lower extremity condition have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of the substantive appeal on the issue of entitlement to service connection for a personality disorder have been met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Initial Rating for PTSD

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate,     or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran is currently in receipt of a 10 percent rating for PTSD during the period prior to August 26, 2013, and a 30 percent rating from August 26, 2013, to September 24, 2013, and from December 1, 2013, under 38 C.F.R. § 4.130, Diagnostic Code 9411.  As already noted, the period on appeal is exclusive of the period from September 25, 2013 through November 30, 2013, as the Veteran is in receipt of a 100 percent rating for PTSD during that time.

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders.  Under that formula, and as relevant here, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

The Board finds that the Veteran's PTSD symptoms throughout the period under review approximate, at the least, occupational and social impairment with reduced reliability and productivity, entitling him to a 50 percent disability rating.

Initially, the Board acknowledges that a May 2011 VA examiner declined to diagnose the Veteran with PTSD, and that an August 2013 VA clinician focused primarily on the Veteran's post-service stressors in diagnosing PTSD and discussing his symptoms.  However, upon review of the evidence of record, it is not possible to separate the symptoms of the Veteran's subsequently confirmed diagnosis of PTSD-which a December 2013 VA examiner found to be the only diagnosed mental disorder-from those of the nonservice-connected psychiatric diagnoses discussed by the 2011 examiner.  Moreover, the December 2013 VA examiner also noted that it was not possible to determine the extent to which the Veteran's in-service versus pre- and post-service stressors accounted for his current PTSD symptoms.  When it is not possible to separate the effects of a service-connected condition from those of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Based on the foregoing considerations, the reported symptoms of the other mental health conditions discussed during the course of the claim are for consideration in the evaluation of the Veteran's service-connected PTSD.

The Board turns, then, to the symptoms that it finds approximate at least occupational and social impairment with reduced reliability and productivity.  In that regard, it acknowledges that a December 2013 VA examiner found that the Veteran's PTSD symptoms only caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  It also acknowledges that the Veteran was maintaining relationships with various friends and family members during at least the earlier part of the period under review.  However, the efficacy of those social relationships is somewhat unclear from the record, and the evidence also suggests that the Veteran has experienced disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and impairment of impulse control throughout the claim period.  During the May 2011 VA mental disorders examination, for example, the examiner noted the Veteran's history of impulsivity and aggressiveness, and the Veteran explained that he does not "do pressure well."  As an example, he described an incident approximately two years prior during which he had threatened to run over a friend's daughter during a verbal disagreement, and had then driven his car towards her in an attempt to scare her.  In July 2013, the Veteran sought out VA mental health treatment for what he characterized as problems with nervousness, nightmares, and anger towards people.  During the evaluation, he described symptoms that included a sense of a foreshortened future and feelings of detachment, and the examiner noted a blunted affect and dysthymic mood.  During a follow-up appointment in August 2013, the Veteran endorsed extreme irritability or outbursts of anger.  He described that symptom by reporting that he "gets irritable" when he has to deal with situations that frustrate him, such as with the VA.  The clinician noted that the Veteran exhibited poor anger management as evidenced by his reports of a history of conflicts with people, and stated that a goal of treatment would be the Veteran's coming to understand the relationship between PTSD and his anger and irritability, and establishing a means of coping with those symptoms.

Additionally, although the December 2013 VA examiner noted that the Veteran reported he had not worked since 2001 for reasons he vaguely characterized as "medical problems," and described participating in various social activities, including church and VFW meetings, she also described his continued endorsement of irritable behavior and angry outbursts, and found that his symptoms included difficulty in adapting to stressful circumstances, including work or a worklike setting.  In December 2015, the Veteran submitted a statement reporting that he has few friends, is impulsive, sometimes becomes very depressed, experiences many instances of homicidal ideation, and has rare thoughts of suicide.

In short, although the evidence of record is somewhat mixed with respect to the severity of the Veteran's PTSD symptoms and the effects they have had on his occupational and social functioning, resolving all doubt in his favor, the evidence nevertheless establishes symptomatology and impairment that approximate, at the least, the criteria for a 50 percent disability rating throughout the claim period.  

Although this decision represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of this issue would be premature and that additional evidentiary development is necessary, as outlined in the Remand portion of this decision, below.  In light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, need not be addressed at this time.

II.  Withdrawn Claims

In January 2016, the Veteran's attorney submitted correspondence stating that the Veteran wished to withdraw his claims for service connection for hypertension, a stroke, a bilateral lower extremity condition, and a personality disorder.  Under 38 C.F.R. § 20.204, an appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  Thus, the January 2016 correspondence satisfied the criteria for withdrawal of the Veteran's substantive appeal as to those issues.  38 C.F.R. § 20.204 (2015).

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5) (West 2014).  As the claims of entitlement to service connection for     hypertension, a stroke, a bilateral lower extremity condition, and a personality disorder have been withdrawn, there remain no allegations of errors of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

Prior to September 25, 2013, and from December 1, 2013, an evaluation of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to service connection for a stroke is dismissed.

The appeal of the issue of entitlement to service connection for a bilateral lower extremity condition is dismissed.

The appeal of the issue of entitlement to service connection for a personality disorder is dismissed.


REMAND

Additional development is required prior to adjudication of the remaining issues on appeal.

Regarding the claim for an initial evaluation in excess of 50 percent for PTSD, the Veteran's statements in December 2015 correspondence submitted to the VA, as well as his statements during VA treatment that month, suggest the severity of his disability may not be adequately revealed in the evidence currently of record.  Accordingly, remand for a new VA examination is required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Additionally, the record indicates that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  As the Board finds that a reasonable possibility exists that any medical records associated with post-service applications for such benefits could help the Veteran substantiate at least some of the claims on appeal, they should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Regarding the claim for service connection for a skin condition, the Veteran was afforded a VA examination in December 2011.  The examiner issued a negative opinion, seemingly based solely on her finding that the Veteran did not then have the skin condition he reported had been recurring since service.  However, the Veteran is competent to report recurring rashes, and the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, the VA examiner did note that the Veteran currently had "tinea unguium of both great toenails" and acknowledged his in-service treatment for several fungal infections, including tinea pedis, but failed to discuss whether his current tinea unguium was related to those in-service infections.  Based on the foregoing deficiencies in the 2011 examination, an additional VA examination is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Regarding both the claim for service connection for a skin condition and the claim for service connection for CAD, the Veteran has asserted that he is entitled to the presumption of exposure to herbicides based on service in or near the Korean demilitarized zone (DMZ).  See 38 C.F.R. § 3.307(a)(6)(iv) (2015).  Specifically, he has indicated that, although his unit, Company A, 304th Signal Battalion, was not permanently stationed in the DMZ, he participated in field exercises there, was temporarily assigned to the 7th Infantry Division on various occasions, and delivered rations to units stationed in the DMZ at least twice a week.  The 304th Signal Battalion is not included among the military entities that the Department of Defense (DoD) has identified as operating in or near the Korean DMZ, see VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, paragraph 4(a), and the service personnel records currently associated with the claims file do not document that the Veteran served on temporary duty in, or otherwise visited, the Korean DMZ.  However, in light of his assertions, and as no inquiries to official sources have been made in an attempt to verify the unit history for the 304th Signal Battalion or the Veteran's reports regarding his participation in field exercises and performance of other duties in the DMZ, further development along those lines is necessary prior to adjudication of his claim.

Finally, regarding the issues of entitlement to a TDIU and entitlement to SMC, as decisions on the increased rating and service connection claims remanded herein will impact decisions on those issues, they are inextricably intertwined with the other claims being remanded.  Thus, they must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Given the need to remand for other reasons, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment dated since January 2014.

2.  Obtain the SSA records associated with any claim filed by the Veteran for Social Security disability benefits, including a copy of any decision and copies of the medical records relied upon concerning that claim.

3.  Verify that all of the Veteran's service personnel records, including all available records of his assignments, travel orders, pay stubs reflecting special pay status, travel vouchers, flight logs, and all temporary duty orders, are associated with the claims file.

If any of the foregoing Federal records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain them would be futile, and add it to the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records. 

4.  Attempt to verify through official sources whether the Veteran's unit of assignment, A Company, 304th Signal Battalion, was stationed in or near the Korean DMZ or provided direct support, including through temporary duty assignments or by transporting rations, to any of the units designated by the DoD as having been in or near the DMZ.  In making this determination, the Veteran's reports that he participated in field exercises in the DMZ, was temporarily assigned to the 7th Infantry Division in the DMZ on various occasions, and delivered rations to locations in the DMZ at least twice a week, should be considered.

If additional evidence is required from the Veteran to submit the appropriate inquiries, it should be requested.  If no records are available from the repositories that are contacted, a negative response to that effect should be clearly documented in the claims file.

5.  Then, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The claims file must be made available to the examiner for review.  The examination should be conducted in accordance with the current examination worksheet or disability benefits questionnaire.

The examiner should also comment on the degree to which the Veteran's PTSD would impair his ability to be employed.

6.  Schedule the Veteran for a VA examination to determine whether he has a skin disability that had its clinical onset during his period of active service or is otherwise related to service.

The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Following review of the claims file and examination of the Veteran, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that any current skin disability, including tinea unguium and any recurring rashes described by the Veteran, is related to any incident of the Veteran's military service, to include exposure to herbicides in Korea if such exposure has been established.

In determining whether the Veteran meets the criteria for a current diagnosis, please consider medical and lay evidence dated both prior to and since the filing of the October 2011 claim for service connection.  Please note that although the Veteran may not meet the criteria for a diagnosis of a skin disability at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  Please also note that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinion.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

7.  After completing the requested actions, and any additional action deemed warranted, adjudicate the claim for a TDIU and readjudicate the other claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his attorney and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


